Title: Thomas Jefferson to John Breck Treat, 30 November 1809
From: Jefferson, Thomas
To: Treat, John Breck


          
            Sir
             
                     Monticello 
                     Nov. 30. 09.
          
          
		   I recieved in due time your favor covering your meteorological Diary of the post of the Arkansas, and being satisfied I could not use it to a better purpose or more to your gratification or honor, I communicated it to the Philosophical society at Philadelphia, & now have the pleasure to inclose their letter of thanks. desirous of making better known to the
			 world, than it has hitherto been, every part of the interesting country West of the Missisipi, this information of the climate of Arkansa has been very acceptable, as would be any continuance of your observations at that or any other post of that country. permit me to add to those of the society my thanks & the assurances of my esteem & respect
          
            Th:
            Jefferson
        